PER CURIAM.
In this case a jury was waived, and the court below made a special finding- of the facts. The finding is in all -respects supported by evidence, though in some particulars the testimony is conflicting. Questions of fact only are urged upon oiir consideration. It is well settled that findings of fact by the court, in cases at law:, like the verdict of a jury, cannot be re*783viewed on. appeal or wilt of error. Reed v. Stapp, 3 C. C. A. 244, 52 Fed. Rep. 641, and cases cited. The judgment below is therefore affirmed, with interest and costs, and with 2 per cent, damages.